Citation Nr: 0528613	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-26 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Whether a notice of disagreement submitted regarding a 
December 2003 rating decision which merely implemented a 
December 17, 2003, decision of the Board of Veterans' Appeals 
(Board) decision is valid.  

2.	Evaluation of residual of cold injury, right lower 
extremity, which is currently 10 percent disabling.  

3.	Evaluation of residual of cold injury, left lower 
extremity, which is currently 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq. 




ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1951 to January 
1953.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which determined that a notice of 
disagreement submitted with a December 2003 rating decision 
was not valid.  This matter also arises from a June 2004 
rating decision which denied increased disability ratings for 
residuals of cold injury, right and left lower extremities, 
which are currently assigned 10 percent ratings for each 
lower extremity.  

The issues of increased rating for residuals of cold weather 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.	In a December 2003 decision, the Board found that 10 
percent disability evaluations were warranted for residuals 
of the veteran's cold weather injuries to his lower right and 
left extremities.  

2.	The RO implemented the Board's decision in a December 2003 
rating decision.

3.	In March 2004, the veteran's representative filed a notice 
of disagreement with the RO's December 2003 rating decision, 
arguing for higher disability evaluations.     


CONCLUSIONS OF LAW

1.	The veteran did not appeal the Board's December 2003 
decision to the United States Court of Appeals for Veterans 
Claims.  The Board's December 2003 decision is final.  38 
U.S.C.A. §§ 7104, 7252 (2002); 38 C.F.R. § 20.1100 (2004).

2.	The veteran's notice of disagreement with the December 
2003 rating decision, which decision merely implemented the 
Board's December 17, 2003, decision, lacks legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2003 decision, the Board granted 10 percent 
disability evaluations for the veteran's left and right lower 
extremities.  The RO implemented this decision in a rating 
decision issued later that month.  The veteran filed a notice 
of disagreement with this rating decision.  In an April 2004 
decision, the RO denied this attempt to appeal, stating that 
the veteran could not, in effect, appeal the Board's decision 
at the RO level.  The veteran appealed the April 2004 
decision to the Board.  

Under the Code of Federal Regulations, a Board decision may 
only be appealed to the United States Court of Appeals for 
Veterans Claims.  See 38 U.S.C.A. § 7252 (2002); 38 C.F.R. § 
20.1100 (2004).  As such, the Board finds the veteran's 
notice of disagreement with the rating decision which merely 
implemented the Board's December 2003 decision is without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)(where the law, and not the evidence, is dispositive of 
a claim, such claim should be denied because of the absence 
of legal merit or the lack of entitlement under the law).  
The Board finds therefore that the veteran's appeal of this 
matter is also without legal merit.  To find otherwise, would 
be to grant, in effect, an inferior tribunal (the RO) the 
authority to review the actions of a superior tribunal (the 
Board) and this would be inappropriate.  Cf. May v. 
Nicholson, 19 Vet. App. 310, 319 (Fed. Cir. 2005) (noting 
that it would be inappropriate for an inferior tribunal to 
review the actions of a superior tribunal); 64 Fed.Reg. 2134, 
2135 (Jan. 13, 1999) (adoption of final regulations 
pertaining to clear and unmistakable error in a Board 
decision); Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994); 
Duran v. Brown, 7 Vet. App. 216, 223 (1994); Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed.Cir. 2000); 
Winsett v. Principi, 341 F.3d 1329 (Fed. Cir. 2003), cert. 
denied, 540 U.S. 943 (2003).

In addition, the Board finds that The Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable in this 
matter.  The VCAA emphasizes VA's obligation to notify 
claimants of what information or evidence is needed in order 
to substantiate a claim and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA is not applicable here because, as noted, the veteran's 
claim lacks legal merit.  Sabonis, 6 Vet. App. at 430.  
Therefore, factual development of the case is unnecessary 
because the disposition of this appeal does not involve the 
facts.  Accordingly, there can be no prejudice in not 
engaging in VCAA notice or action.  See Valaio v. Principi, 
17 Vet. App. 229, 231-32 (2003) (holding that any error in 
applying the VCAA is nonprejudicial where the facts are not 
in dispute and the facts averred could not conceivably lead 
to a different result); Mason v. Principi, 16 Vet. App. 129, 
132 (2002) (the VCAA is not applicable to a claim in which 
the law, and not the evidence, is dispositive of the claim); 
VAOPGCPREC 7-2004 (July 16, 2004); cf. Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (holding that VCAA does not apply where 
there is extensive factual development in a case, reflected 
both in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim) 


ORDER

A notice of disagreement filed with a December 2003 RO rating 
decision which merely implemented a December 2003 decision of 
the Board is not a valid notice of disagreement.  The appeal 
is denied. 
REMAND

Private and VA medical evidence indicates that the veteran 
currently has several disorders in his lower extremities.  He 
has been diagnosed with peripheral neuropathy, peripheral 
vascular disease, venous insufficiency, chronic cellulitis, 
and stasis dermatitis.  The evidence indicates that the 
veteran experiences the following symptoms from these 
disorders - rubor, severe edema, itching, burning, cold 
sensitivity, swelling, nail dystrophy, impaired and 
diminished sensation, numbness, chronic pain, erythema, ulcer 
scars, scaling of skin, venous and arterial changes, and 
joint problems.

The veteran claims that these disorders and symptoms are 
residuals of his service-connected cold weather injuries.  VA 
medical evidence suggests, however, that these disorders may 
relate to the veteran's diagnosed, but not service-connected, 
diabetes mellitus type II.   

The veteran underwent VA medical examination in January 2005.  
This examiner detailed the nature of the veteran's lower 
extremity disorders and symptoms.  The examiner did not offer 
a clear opinion regarding the etiology(ies) of the symptoms, 
however.  Specifically, the examiner did not state whether 
the veteran's lower extremity disorders or symptoms resulted 
from diabetes mellitus or from cold weather injuries. 

Accordingly, this case is remanded for the following actions:

1.  The RO should return the record to 
the examiner who rendered the January 
2005 opinion.  The examiner should review 
the claims file.

2.  After reviewing the file, the 
examiner should render a report as to 
which of the following symptoms the 
veteran currently experiences:  
arthralgia or other pain, numbness, cold 
sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subauricular punched out lesions, or 
osteoarthritis).  

3.  After reviewing the file, the 
examiner should render an opinion as to 
the likelihood (likely, as least as 
likely as not, not likely) that disorders 
and/or symptoms affecting the veterans 
lower extremities are the result of 
service-connected cold weather injuries 
as opposed to some other cause or factor:  
In rendering this opinion, the examiner 
should address what role, if any, the 
veteran's diagnosed diabetes mellitus 
plays in the development of the veteran's 
disorders and symptoms of the lower 
extremities.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)

The examiner should provide a complete 
rationale for conclusions reached.   

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case 
addressing all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the supplemental statement of 
the case prior to returning the case to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


